Citation Nr: 0729811	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-34 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy, left lower extremity.

2.  Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy, right lower extremity.

3.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy, left upper extremity.

4.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy, right upper extremity.

5.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus.

6.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for a low back 
disorder.

8.  Entitlement to service connection for a vision disorder.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1966, including a period in the Republic of Vietnam from June 
1964 to June 1965.

This matter is on appeal from the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in May 2007.  A transcript of the hearing is of record.

In 2007, the veteran submitted additional evidence to help 
substantiate his claims.  He also submitted a waiver of 
initial RO consideration.  Thus, no additional action in this 
regard is needed.

The issues of increased rating for peripheral neuropathy of 
the left lower extremity and a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In correspondence received in September 2006, prior to 
the promulgation of a decision, the veteran requested a 
withdrawal of the issues of higher ratings for peripheral 
neuropathy, right lower extremity, peripheral neuropathy, 
left and right upper extremities, and diabetes mellitus, as 
well as entitlement to service connection for a vision 
disorder and for hypertension.

2.  A diagnosis of PTSD is currently shown.

3.  The service records and other evidence of record fail to 
corroborate the veteran's testimony as to his in-service 
stressors.

4.  There is no credible evidence supporting the in-service 
stressors as asserted by the veteran.

5.  A chronic low back disorder was not manifest during 
service.

6.  Lumbar spine pathology was not identified until 1997. 

7.  The veteran's current low back disorder is unrelated to 
service.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to an evaluation in 
excess of 20 percent for peripheral neuropathy, right lower 
extremity, have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006) (as amended).

2.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to an evaluation in 
excess of 10 percent for peripheral neuropathy, left upper 
extremity have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006) (as amended).

3.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to an evaluation in 
excess of 10 percent for peripheral neuropathy, right upper 
extremity, have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006) (as amended).

4.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to an evaluation in 
excess of 20 percent for diabetes mellitus have been met.  
38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2006) (as 
amended).

5.  PTSD was not incurred in or aggravated by the veteran's 
period of active duty.  38 U.S.C.A. §§ 1110, 1154(a), 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2006).

6.  A low back disorder was not incurred in or aggravated by 
service and degenerative joint disease may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006). 

7.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for a vision disorder have been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006) (as amended).

8.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for hypertension have been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006) (as amended).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Issues Withdrawn

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2006).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) 
(2006).

In this case, the Board finds that the issues of increased 
ratings for peripheral neuropathy of the right and left upper 
extremities and right lower extremity, increased rating for 
diabetes, and service connection for a vision disorder and 
for hypertension have been withdrawn.  

Specifically, in September 2006 correspondence the veteran 
wrote:

1) I would like to drop the pending 
appeal on the following issues:
1) the request for increase of 
benefits for peripheral neuropathy, 
right lower extremity, currently 
evaluated at 20%.
2) the request for increase of 
benefits for peripheral neuropathy, 
right and left upper extremities, 
each currently evaluated at 10%.
3) the request for increase of 
benefits for diabetes mellitus type 
II, currently rated at 20%.

					***

I would like to drop my appeal for 
request for consideration for service 
connected hypertension as a secondary 
condition to my diabetes.

In November 2006 correspondence, he reiterated:  "I also 
request the appeal for hypertensive vascular disease be 
terminated!"

Further, at the May 2007 hearing before the Board, the 
following exchange took place:

CHAIRMAN:  . . . I understand that during 
the pre-hearing conference you indicated 
that you wanted to withdraw the issue of 
entitlement to service connection for a 
defective vision.  Is that a correct 
statement, sir?

VETERAN:  That is correct.

As the veteran has withdrawn his appeal on these issues, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeals and they are 
dismissed without prejudice.

II.  Claims for Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

 Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage, 10 Vet. App. at 
495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Entitlement to Service Connection for PTSD

In addition to the regulations outlined above, service 
connection for PTSD requires (i) medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2006).  

The Veterans Claims Court held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d), (f); see 
also Gaines v. West, 11 Vet. App. 113 (1998) (determination 
of whether veteran engaged in combat with enemy is 
particularly significant in PTSD cases).  

Under the regulations, if the "claimed stressor is not 
combat related, a veteran's lay testimony regarding in-
service stressors is insufficient to establish the occurrence 
of the stressor and must be corroborated by 'credible 
supporting evidence'."  Cohen, 10 Vet. App. at 142 (citing 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran v. Brown, 
6 Vet. App. 283 (1994)).  

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304.  

The veteran contends, in essence, that he is entitled to 
service connection for PTSD for events which occurred during 
his service in the Republic of Vietnam.  In a February 2006 
VAF-9, the veteran alleged PTSD due to combat service.  
However, in an April 2006 VA PTSD examination, he denied any 
stressors associated with being in active combat.

Service medical records reflect no psychiatric complaints or 
treatment.  At the time of discharge, the veteran's 
psychiatric evaluation was normal.  The DD-214 reflects that 
his MOS was inventory management specialist.

Post-service medical records are negative for psychiatric 
complaints or treatment for many years.  When the veteran 
made his initial claim for VA benefits in 2003, he did not 
assert a claim for psychiatric benefits.  This suggests to 
the Board that he was not experiencing psychiatric pathology 
which he related to military service at that time.  

In January 2005, the veteran filed a claim for PTSD.  He was 
diagnosed with PTSD that same month by the mental health 
clinic.  At that time, he related his MOS was administration.  
He indicated that he was stationed at the main base in Saigon 
where he was non-combat but around frequent mortar attacks, 
experienced the death of friends and other soldiers, and was 
threatened as he made payroll deliveries to the troops.  His 
complaints included insomnia, nightmares, occasional visual 
hallucinations, and depression from chronic pain.

In a February 2005 Vet Center assessment and other written 
correspondence, the veteran offered several more stressors.  
VA clinical records reflect an on-going diagnosis of PTSD.  
He was also diagnosed with PTSD in a private psychiatric 
evaluation dated in July/August 2005, by his private 
physician in January 2006, and in an April 2006 VA 
examination.  At the time of the VA examination, he denied 
that any of the stressors were related to combat but 
discussed an explosion at a bar.  Therefore, the Board finds 
that the record supports a current diagnosis of PTSD and that 
the diagnosis has been related to active duty.

Having determined that the veteran has a current diagnosis of 
PTSD and medical evidence establishing a link between current 
symptoms and an in-service stressor, the Board will consider 
whether there is credible supporting evidence that the 
claimed in-service stressors occurred.

In support of his January 2005 claim, the veteran's clinical 
records, as well as his February 2005 Vet Center intake 
section note some stressors.  The veteran has also offered 
additional written statements and testimony regarding 
stressors, which can be summarized as follows:

i)	walking beside his best friend in a marketplace and 
the friend was stabbed in the back and required 80 
stitches (2/05 Intake).  In August 2005, he clarified 
the time frame as sometime between January and March 
1965;
ii)	was in a village alone when the North Vietnamese 
troops came through (2/05 Intake).  This was reported 
on several other occasions but no additional 
information was provided;
iii)	enemy was attacking the base where he was stationed 
and he could not get back to base (2/05 Intake).  
This was reported on at least one more occasion but 
no additional information was provided;
iv)	while on guard duty in the hospital area, opened a 
refrigeration truck that was full of maimed bodies 
(2/05 Intake).  In a July/August 2005 private 
psychiatric evaluation, he indicated that he worked 
across from the hospital where bodies and wounded 
soldiers came almost every day.  At a hearing before 
the Board in May 2007, he again described opening a 
refrigerator truck and seeing bodies;
v)	while on guard duty at the ammunition dump, the enemy 
was coming closer and other soldiers ran off and left 
him alone (2/05 Intake).  In a July/August 2005 
private psychiatric evaluation, he reflected that he 
was left in charge of the ammo dump as the enemy 
attacked.  He indicated that bullets were flying all 
around him and he was in mortal danger;
vi)	while on guard duty, was told not to fire unless 
fired upon first (2/05 Intake);
vii)	initially characterized as his "most traumatic 
fear," was the bombing of the terminal that he 
departed from the day after he left, which occurred 
the same time and the same flight (2/05 Intake).  He 
never raised this stressors again after the initial 
claim; and 
viii)	a Chief Master Sergeant, who was assigned to the bunk 
in the building adjacent to his committed suicide.  
In August 2005, he clarified the time frame as Spring 
1965.  In the July/August 2005 private psychiatric 
evaluation, he remarked about the suicide of an 
airman in the barracks beside him and indicated that 
he woke up every morning at 4:00 a.m., the same time 
the suicide occurred.  In a November 2006 statement, 
he reflected that the Master Sergeant died in the 
barracks next to his, that several of them heard the 
gunshot at 3:00 or 4:00 a.m., and that he saw the 
Master Sergeant dead in his barracks.  At the hearing 
before the Board in May 2007, he reflected that 
between 2:00 and 4:00 a.m. he heard gunshots and 
planes flying over, he was scared and jumped up and 
ran outside and was told that a Sergeant in the next 
barracks had shot himself.  He said that the thought 
of it never left him and another thing that disturbed 
him was that they shared the same last name.
ix)	an incident at the Hotel Mia Lon (he was uncertain of 
spelling) where there was a bombing and he witnessed 
dead bodies.  In the July/August 2005 private 
psychiatric evaluation he characterized this as the 
main incident and reflected that he was visiting a 
hotel restaurant in downtown Saigon and several 
people were killed in a bombing while he was inside 
the restaurant.  He recalled blood and brains 
spattered on himself and his companion, smoke, 
confusion, noise, and everyone running out into the 
street.  In an April 2006 VA examination, he thought 
that the time frame of the hotel bombing was December 
1964 but he was not 100 percent sure and named the 
hotel as the Milon Hotel.  He indicated that he was 
upstairs and there was a bar below and the bar was 
bombed.  He recalled going downstairs and said there 
were bodies every where and that one in particular 
the head had been blown off and he saw the brain 
coming out of the skull and he got blood on himself.  
He recalled being with another soldier; and finally, 
x)	general fearfulness of what the Vietnamese would do, 
to always be on guard, always looking over his 
shoulder wondering who would jump out of the bushes 
and blow his brains out.

He initially acknowledged that these events had occurred over 
40 years before and that he did not remember any specific 
dates but clarified dates with respect to certain stressors 
as described.  

The question of whether he was exposed to a stressor in 
service is a factual determination and the Board is not bound 
to accept such statements simply because treating medical 
providers have done so.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992); Wood v. Derwinski, 1 Vet. App. 190, reconsideration 
denied, 1 Vet. App. 406 (1991).  As noted above, if the 
"claimed stressor is not combat related, a veteran's lay 
testimony regarding in-service stressors is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence'."  Cohen, 10 
Vet. App. at 142 (emphasis added).  

After a review of the claims file, the Board finds that the 
veteran was not engaged in combat.  He has denied engaging in 
combat and the service records do not show that he was the 
recipient of an award or badge consistent with combat.  
Therefore, his lay statements alone are not sufficient to 
establish the occurrence of a stressor.

In this case, the veteran's assertions of stressors are not 
verified in the record.  First, several of his stressors are 
incapable of being verified.  For example, the situation in a 
village when enemy troops came through, viewing bodies in a 
refrigerator truck, other soldiers leaving him alone on guard 
duty, and general fearfulness, always being on edge, and 
looking over his shoulder are not sufficiently quantifiable 
to verify.  Other stressors, such as enemy attacks on his 
base and his ability to get on the base at the time, and 
mortar attacks while he was on guard duty at the ammunition 
dump are not verified by the record.

In addition, near-miss events, such as the bombing of the 
terminal that he departed from the day after he left, are not 
the type of stressors contemplated by the regulations which 
would support a claim for PTSD.

With respect to the stressor regarding the Chief Master 
Sargeant who, according to the veteran, committed suicide, 
the record reflects that the Sargeant identified did, in 
fact, die in 1965 while serving in Vietnam and was present at 
the same air base in Saigon.  However, the Master Sergeant's 
death was not listed as suicide but rather as an accidental 
homicide.    

The Board is also inclined to place less probative value on 
the veteran's stressor statements as to this incident because 
the dates and details have been inconsistent.  Initially, he 
said that the airman died in the bunk adjacent to his but 
offered nothing else.  Later, he reflected that the shots 
woke him up.  Subsequently, he indicated that he actually saw 
the man dead in the barracks; however, at the hearing before 
the Board stated that he heard the shots and was told that 
the Sargeant had shot himself.  

However, the organization now known as the U.S. Army and 
Joint Services Records Research Center (JSRRC), formerly the 
U.S. Armed Services Center for Unit Records Research (CURR), 
could not verify the death as a suicide.  The inconsistencies 
regarding the nature and cause of the airman's death tends to 
diminish the veteran's assertions as to his actual exposure 
and knowledge of the events.

With respect to the incident at the bombing of the restaurant 
in Saigon, this incident is not verified.  As a matter of 
historic record, the Brinks Hotel in Saigon was bombed in 
December 1964; however, this facility reportedly housed the 
U.S. Defense Forces officers and the explosion took place in 
the officers' bar; however, the veteran was not an officer.  
Moreover, he has named the hotel as Mia Lon or as Milon, not 
Brinks.  The Board notes that a Saigon restaurant was bombed 
in late June 1965 (the My Canh) but that the veteran had left 
Vietnam by that time.

Next, the JSRRC reviewed the historical reports submitted by 
the 33rd Tactical Group and was unable to verify the incident 
regarding the friend (name unknown) being stabbed in the 
marketplace and requiring 80 stitches as described.  He has 
been asked on several occasions if he could recall the name 
of the individual but has been unable to provide any further 
information.  While recognizing that this event took place 
some years ago and memory for names and dates may be 
difficult, the Board finds that these inconsistencies must 
weigh against his assertion as to the stressor.  

The veteran was asked to provide additional information with 
respect to all his stressors but has indicated that he has 
given all the information that he can recall.  Therefore, 
there is no basis on which to conduct a subsequent search as 
the veteran has offered all the information that he knows and 
the stressors could not be verified.

As noted above, service connection for PTSD requires three 
elements:  (1) a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2006); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

Even when the medical evidence of record establishes the 
first and third elements of the claim (a diagnosis of PTSD 
related to claimed in-service stressors), the record fails to 
establish the second element of the claim (credible evidence 
that stressor actually occurred).  Absent credible supporting 
evidence that the claimed in-service stressors as described 
by the veteran actually occurred, an essential element for a 
grant of service connection for PTSD is not established and 
the appeal is denied.  

Entitlement to Service Connection for a Low Back Disorder

In addition to the laws and regulation above, under certain 
circumstances, certain diseases, such as degenerative joint 
disease, become manifest to a compensable degree within one 
year after the veteran's service ended, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113 
(West 2002); 38 C.F.R. § 3.307(d) (2006). 

At the hearing before the Board, the veteran acknowledged 
that he did not seek or receive treatment for low back 
symptomatology while on active duty.  Rather, he reflected 
that he was injured in a football game in 1962 or 1963 and 
had experienced the same symptoms through his whole life.  He 
indicated that when he was involved in a car accident in 
1997, he was told that he had an existing disease that was 
not caused by the accident.  He also stated that while on 
active duty he had a job that required pulling pallets, heavy 
publications, and walking up and down ladders.  He noted that 
the doctors had not specifically told him that his back 
problems were related to service only that they had been 
there for a long time.

Service medical records reflected no complaints of, treatment 
for, or a diagnosis related to a low back disorder.  The 
separation examination reflects a normal clinical evaluation 
of the spine.  Therefore, the service medical records do not 
show chronic residuals of a low back injury or lumbar spine 
pathology at the time of discharge.

Next, evidence has not been presented showing continuity of 
such symptoms related to low back or lumbar spine problems in 
service.  The first reported complaints related to the low 
back were approximately at the time of a motor vehicle 
accident in May 1997.  Apparently, he underwent an MRI of the 
right hip and pelvic region and was found to have 
osteoarthritic changes not related to the accident and were 
pre-existing and asymptomatic.  However, there was no 
assessment made, and no indication from the veteran, that his 
osteoarthritic changes were related to active duty.

In an October 2003 VA clinical note to establish care, the 
veteran reported a two year history of a burning sensation in 
his low back.  He was diagnosed with sciatica.  An October 
2003 X-ray report reflected degenerative changes involving 
the posterior elements of L4-5 and L5-S1.  There was no 
assessment made whether his pathology was related to active 
duty.  Subsequent outpatient treatment records reflect a past 
medical history of degenerative disc disease.  

In November 2003, the veteran filed the current claim.  In 
subsequent correspondence, he maintained that he was assigned 
to research and publications while stationed in Vietnam and 
was constantly lifting, reaching, climbing, pulling, and 
carrying books and supplies, as well as walking, and that it 
would be logical for him to have developed back problems.  

While the veteran subsequently indicated that he had 
experienced back symptomatology since a football injury 
during active duty, the Board places greater probative value 
on contemporaneous clinical records at the time of his 1997 
motor vehicle accident reflecting that, while pathology of 
the hip and pelvis was shown, he had been asymptomatic.  
Moreover, at the time he initially sought VA treatment in 
2003, he related a two-year history of low back complaints.  
This weighs against the veteran's subsequent assertions that 
he had low back pain since discharge.

Further, the evidence does not show, and the veteran has not 
claimed, that he sought treatment for low back problems prior 
to the time of the 1997 accident.  This multi-year gap, in 
the absence of confirmatory evidence showing continuity of 
such symptoms, does not support the veteran's assertions that 
he has experienced on-going back pain since an in-service 
injury in 1962 or 1963.  The Board also emphasizes the 
absence of low back complaints at the time of service 
separation in 1966, which was some 2-3 years after the 
claimed football injury.

As such, the probative evidence is against the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  Specifically, no physician has established a 
relationship between the veteran's low back pathology and 
active duty.  The veteran confirmed that no physician had 
told him that his back problems were related to service.  

The Board has considered the veteran's statements that he 
injured his back during active duty and that this injury is 
related to his current low back disorder.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

To the extent that the veteran has claimed on-going back pain 
since an in-service injury, his statement is competent.  
However, his statement is unsupported by contemporaneous 
records, including post-injury service records showing no low 
back complaints and post-service medical records indicating 
that he had been asymptomatic of low back problems until the 
May 1997 motor vehicle accident.  The Board finds this 
evidence more probative than his unsupported report of 
continuity.  

Given the lack of in-service complaints related to the low 
back, the absence of identified low back pathology for many 
years after discharge, and no medical nexus between the 
veteran's current complaints and active duty, the Board finds 
that equipoise is not shown and the benefit of the doubt rule 
does not apply.  As the weight of evidence is against the 
veteran's claim, the Board is unable to grant the benefit 
sought. 

Finally, the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In December 2003 (PTSD) and February 2005 (low back), prior 
to the initial adjudications of the claims, the veteran was 
notified of the evidence not of record that was necessary to 
substantiate the claims.  

With respect to the claim for a low back disorder, he was 
told that he needed to provide dates of medical treatment 
during service, statements from persons who knew him, records 
and statements from service medical personnel, employment 
physicals, etc.  He was informed that VA would attempt to 
obtain relevant records from federal agencies, including 
military, VA hospitals, and the Social Security 
Administration.  It was also requested that he provide 
evidence in his possession that pertained to the claim. 

With respect to the claim for PTSD, he was told that he 
needed to complete an enclosed stressor questionnaire, 
reports of private physicians who had treated him, including 
clinical findings and diagnosis.  He was informed that VA 
would attempt to obtain VA records and Vet Center records, 
records from federal agencies, get an examination, if 
necessary.  It was again requested that he provide evidence 
in his possession that pertained to the claim.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

Further, the Board notes that additional (post-adjudication) 
VCAA notice was provided to the veteran in September 2005 
(PTSD).  The claims have been the subject of multiple 
supplemental statements of the case.  The purpose behind the 
notice requirement has been satisfied and the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.

With respect to the Dingess requirements, in a March 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish 
disability ratings.  The RO also provided notice of the type 
of evidence necessary to establish effective dates.  With 
that letter, the RO effectively satisfied the remaining 
notice requirements with respect to the issues on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, the veteran requested and was provided 
with a hearing before the Board in May 2007. 

Moreover, given the absence of in-service evidence of chronic 
manifestations of the disorders on appeal, no evidence of the 
disorders for many years after separation, and no competent 
evidence of a nexus between service and the veteran's claims, 
a remand for a VA examination would unduly delay resolution.  
Therefore, the available records and medical evidence have 
been obtained in order to made adequate determinations as to 
these claims.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


ORDER

The claim for entitlement to an evaluation in excess of 20 
percent for peripheral neuropathy, right lower extremity, is 
dismissed without prejudice.

The claim for entitlement to an evaluation in excess of 10 
percent for peripheral neuropathy, left upper extremity, is 
dismissed without prejudice.

The claim for entitlement to an evaluation in excess of 10 
percent for peripheral neuropathy, right upper extremity, is 
dismissed without prejudice.

The claim for entitlement to an evaluation in excess of 20 
percent for diabetes mellitus is dismissed without prejudice.

Service connection for PTSD is denied.

Service connection for a low back disorder is denied.

The claim for entitlement to service connection for a vision 
disorder is dismissed without prejudice.

The claim for entitlement to service connection for 
hypertension is dismissed without prejudice.


REMAND

With respect to the remaining claims of entitlement to an 
evaluation in excess of 10 percent for peripheral neuropathy, 
left lower extremity, and TDIU, the Board finds that a remand 
is in order.  Specifically, at the hearing before the Board, 
the veteran maintained that his peripheral neuropathy was 
worse.  The last VA examination on this issue is dated in 
September 2005.  Therefore, a more current examination is 
needed to adequately assess the veteran's disability.  

Moreover, the evidence reflects that at least two private 
physicians have determined that the veteran is unemployable 
due to, among other things, service connected diabetes and 
numbness in his legs, as well as nonservice-connected PTSD 
and low back problems.  Clarification is needed as to the 
cause of the veteran's unemployability.  

In addition, as the matter of entitlement to a TDIU is 
inextricably intertwined with the issue of the level of 
disability for peripheral neuropathy of the left lower 
extremity it cannot be adequately addressed on appellate 
review at this time.  As such, a decision as to this issue 
will be deferred pending completion of the development below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outpatient treatment records 
related to the claims on appeal from the 
VA Medical Center (VAMC) in Columbia, 
South Carolina, for the period from July 
2006 to the present.

2.  Make arrangements for the veteran to 
be afforded an appropriate examination to 
determine the nature and extent of his 
service-connected peripheral neuropathy, 
left lower extremity.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.

The examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.    

In addition, the examiner is requested to 
enter an opinion as to whether the 
veteran's impairment due to diabetes and 
peripheral neuropathy of all extremities 
precludes substantially gainful 
employment.  

3.  Thereafter, the RO should re-
adjudicate the issues on appeal, 
including the claim for TDIU.  If any 
benefit sought remains denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


